Pending the motion for rehearing filed herein it is made to appear by affidavit of T.C. Birdwell, Sheriff of Jones County that the appellant made his escape from custody and did not voluntarily return to the custody of the officers from whom he had made his escape but was recaptured. The State moves a dismissal of the appeal based upon this ground. There is no controversy of the facts stated in the affidavit. Conformable to the mandates of Arts. 912 and 913 of our C.C.P. the motion is well taken. The appeal will be dismissed.
Dismissed.